DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.        Claims 1 and 21-38 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “electronic device comprising: a housing; first and second substrates disposed in the housing, and  a shield defining an interior space between the first and second substrates, one or more circuit components on at least one of the first substrate or the second substrate being disposed in the interior space, grounded first conductive regions disposed on an outer surface of the shield facing an outside of interior space; and grounded second conductive regions disposed on an inner surface of the shield facing the interior space wherein at least one of the second conductive regions region at least includes a portion facing the a non-conductive region of the outer surface of the shield.” as recited claim 1, “An electronic device comprising: a housing; first and second substrates disposed in the housing; a shield defining an interior space between the first and second substrates, one or more circuit components on at least one of the first substrate or the second 
            Claims 21-35 and 37-38 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 36.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848